—Appeal by defendant from a judgment of the Supreme Court, Queens County (McDonald, J.), rendered September 16, 1998, convicting him of criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
During jury selection, the defense counsel argued that the prosecutor exercised peremptory challenges to exclude three prospective jurors on the basis of their race in violation of Batson v Kentucky (476 US 79). The prosecutor provided race-neutral explanations which the defense counsel contended were pretextual. We agree with the Supreme Court that the reasons given were not pretextual. S. Miller, J. P., O’Brien, McGinity and Feuerstein, JJ., concur.